SUMMARY ORDER
Petitioner Meng Ming Wang seeks review of a March 5, 2003, order of the Board of Immigration Appeals (“BIA”) denying Wang’s motion for reconsideration of the BIA’s summary affirmance, on October 30, 2002, of the October 27, 1999, decision by an Immigration Judge (“U”) denying Wang’s application for asylum and withholding of removal.
In denying Wang’s motion for reconsideration, the BIA explained that it “decline[d] to revisit” arguments supporting Wang’s motion that Wang had already raised on direct appeal from the IJ’s decision. J.A. 2 (In re Meng Ming Wang, BIA Order, File A73-189-749, Mar. 5, 2003). Wang argues that the BIA abused its discretion in denying his motion for reconsideration on this basis because the motion included new arguments that the BIA failed to address.
Having carefully considered all of Wang’s arguments, we find no reversible error.
For the foregoing reasons, the decision of the Board of Immigration Appeals is hereby AFFIRMED and the petition for review is DENIED.